DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1-18 are rejected.
Information Disclosure Statement
No information disclosure statement (IDS) is/are submitted.
Priority
Provisional:
Acknowledgment is made of applicant’s claim for priority to provisional application no. 63114632 filled on 11/17/2020.
Drawings
Drawings submitted on 11/17/2021 are acceptable for the examination purpose.








Claim Objections
Claims 2-10 and 12-16  are objected to because of the following informalities:  
Claims 2-10 and 12-16:
	Claim 2-10 and 12-16 are objected to because of the following informalities: 	
Claims 2 recites, “The method of claim 1 wherein” There is a grammatical (i.e.; punctuation) error in the claim. A comma is missing between “claim 1” and “wherein.”
Claims 3, 5-10, and 13-16 includes similar issue (e.g.; a comma is missing before wherein). 
For example, for the examination purpose, the limitation “The method of claim 1 wherein” of claim 2 is construed as, “The method of claim 1, wherein”
The limitations of claims 3, 5-10, and 13-16 are construed in similar way (e.g.; “, wherein”).
	The following claims have similar grammatical issues:
Claim 4 recites, “The method of claim 3 further comprising”
For the examination purpose, the limitation is construed as, “The method of claim 3, further comprising”
Claim 12 recites, “The mobile material processing plant of claim 11 further comprising”
For the examination purpose, the limitation is construed as, “The mobile material processing plant of claim 11, further comprising”
Claim 13 recites, “The mobile material processing plant of claim 12 further comprising”
For the examination purpose, the limitation is construed as, “The mobile material processing plant of claim 12, further comprising”
Appropriate correction is required.

Claim 17:
	Based on its dependency on claim 16, claim 17 also include the same deficiencies as claim 17; therefore, claim 17 is also objected to for the same reasons as described above.














Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and/or unclear limitations:  
Claim 1:
	Claim 1 recites: 
	“A method of configuring a material processing plant comprising the steps of:
	providing a crusher;
	providing a vibrating screen;
	providing a conveyor from the vibrating screen back toward an input of the crusher;
	providing a dual positionable chute disposed between an output of said conveyor and an input to said crusher;
	providing a plurality of actuators; and
	manipulating hydraulic pressure to one of said plurality of actuators coupled to a portion of said dual positionable chute and to a member; so that said dual positionable chute is caused to hinge from a closed circuit configuration to an open circuit configuration raising and lowering a portion of said dual positionable chute.”

There is insufficient antecedent basis for the limitation “an input to said crusher,” “a portion of said dual positionable chute,” and “the steps” in the claim.
It’s not clear if “a portion” in the limitations “plurality of actuators coupled to a portion of said dual positionable chute” and “raising and lowering a portion of said dual positionable chute” are the same portion or different portion. Specification merely repeats the claim limitations.

	For the examination purpose, claim 1 is construed as:
	“A method of configuring a material processing plant comprising [[the]] steps of:
	providing a crusher;
	providing a vibrating screen;
	providing a conveyor from the vibrating screen back toward an input of the crusher;
	providing a dual positionable chute disposed between an output of said conveyor and [[an]] the input to said crusher;
	providing a plurality of actuators; and
	manipulating hydraulic pressure to one of said plurality of actuators coupled to a portion of said dual positionable chute and to a member; so that said dual positionable chute is caused to hinge from a closed circuit configuration to an open circuit configuration raising and lowering [[a]] the portion of said dual positionable chute.”
	Appropriate corrections are required.


Claim 2:
	Claim recites: 
	“wherein said step of providing a conveyor further includes providing a recirculating conveyor so that output of said vibrating screen is recirculated back to said crusher.”
	There is insufficient antecedent basis for the limitation “a conveyor” in the claim.
	For the examination purpose, claim limitations are construed as:
	“wherein said step of providing [[a]] the conveyor further includes providing a recirculating conveyor so that output of said vibrating screen is recirculated back to said crusher.”
	Appropriate corrections are required.

Claim 3:
	Claim recites: 
	“wherein said material processing plant utilizes gravity and hinging of said dual positionable chute to move material exiting said conveyor to an input of said crusher.”
	There is insufficient antecedent basis for the limitation “an input” in the claim.
	For the examination purpose, claim limitations are construed as:
	“wherein said material processing plant utilizes gravity and hinging of said dual positionable chute to move material exiting said conveyor to [[an]] the input of said crusher.”
	Appropriate corrections are required.

Claim 7:
	Claim recites: 
	“wherein each of said plurality of actuators is coupled to a source of hydraulic fluid where a change in pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators.”
	There is insufficient antecedent basis for the limitation “pressure” in the claim.
	For the examination purpose, claim limitations are construed as:
	“wherein each of said plurality of actuators is coupled to a source of hydraulic fluid where a change in the hydraulic pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators.”
	Appropriate corrections are required.

Claim 8:
	Claim recites: 
	“wherein said change in linear dimension is in the same direction for each of said plurality of actuators.”
	There is insufficient antecedent basis for the limitation “linear dimension” and “the same direction” in the claim.
	For the examination purpose, claim limitations are construed as:
	“wherein said change in the linear dimension is in [[the]] a same direction for each of said plurality of actuators.”
	Appropriate corrections are required.

Claim 18:
	Claim recites: 
	“A method of redirecting material off a crushing plant with a chute in an open circuit position comprising the steps of:
	providing dual actuators coupled to the chute, and when said dual actuators are fully extended or until a first end of the chute rests against a hinge mechanism directing the chute section away from a feeder hopper;
	allowing for material to be rejected from the plant cycle and safely removed; and 
	allowing for oversized rock material to exit a recirculating conveyor, and
travel down the chute onto an off-plant location.”

	There is insufficient antecedent basis for the limitation “the chute section” in the claim.

	For the examination purpose, claim is construed as:
	“A method of redirecting material off a crushing plant with a chute in an open circuit position comprising the steps of:
	providing dual actuators coupled to the chute, and when said dual actuators are fully extended or until a first end of the chute rests against a hinge mechanism directing the chute  away from a feeder hopper;
	allowing for material to be rejected from the plant cycle and safely removed; and 
	allowing for oversized rock material to exit a recirculating conveyor, and
travel down the chute onto an off-plant location.”
	Appropriate corrections are required.

Claims 2-10:
	Based on their dependencies on claim 1, claims 2-10 also include the same deficiencies as claim 1; therefore, claims 2-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US20140224906A1) [hereinafter Dunn], and further in view of Permi et al. (US20100326065A1) [hereinafter Permi].
Claim 1:
	Regarding claim 1, Dunn discloses, “A method of configuring a material processing plant comprising steps of:” [See the method for configurating a material processing plant: “The apparatus 10 comprises a first material processing unit in the form of a crusher 30” “crusher 30 has an inlet 32, typically comprising a feed box, at its top and an outlet 34 at its bottom, A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32. A main conveyor 36 is aligned with the outlet 34 of crusher 30 to receive crushed material therefrom. The main conveyor 36 is typically configured to discharge material from the apparatus 10, and in the illustrated example has a discharging end 37 projecting from an end of the apparatus (the front of the apparatus in this example). In alternative embodiments, more than one conveyor may be provided for receiving material from the crusher 30 and discharging it from the apparatus 10.” (¶27)];
	“providing a crusher;” “providing a vibrating screen;” [See the crusher and vibrating screen (e.g.; screen with vibratory and/or oscillatory motion): “The apparatus 10 comprises a first material processing unit in the form of a crusher 30” “crusher 30 has an inlet 32, typically comprising a feed box, at its top and an outlet 34 at its bottom,” (¶27)… “the apparatus 10 includes a second material processing unit typically comprising a screening unit 70. The screening unit 70 comprises a screen 72,” (¶39)… “the screening unit 70 includes drive means 76 coupled to the screen 70 to impart motion, typically vibratory and/or oscillatory motion, to the screen 72 to assist the screening action.” (¶40)];
	“providing a conveyor from the vibrating screen back toward an input of the crusher;” [See the conveyor from vibrating screen to the input 32 of the crusher 30 (e.g.; conveyor moving materials in the vibrating screen from feed end 78 to discharge end 80 to be discharged into the input 32 of the crusher 30): “The crusher 30 has an inlet 32, typically comprising a feed box, at its top” “A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32.” (¶27)… “the apparatus 10 includes a second material processing unit typically comprising a screening unit 70. The screening unit 70 comprises a screen 72,” (¶39)… “The screening unit 70 has a feed end 78 and a discharge end 80. When deployed (FIGS. 4 and 8), the preferred configuration of the unit 70 is such that the screen 72 is inclined with the discharge end 80 being below the feed end 78. This arrangement, advantageously in combination with the motion imparted by the drive means 76, helps to cause material that has not passed through the screen 72 to pass along the screen 72 and be discharged via the discharge end 80.” (¶41)… “in the deployed state, the unit 70 is adjacent the crusher 30 with its discharge end 80 aligned with, and typically above, the inlet 32 of the crusher 30 such that material discharged from end 80 falls into the inlet 32.” (¶43)];
	“providing a dual positionable chute disposed between an output of said conveyor and the input to said crusher;” [See the dual positionable chute (e.g.; screening unit 70 with chute 75 first position: direct feed mode, second position: pre-screening mode) disposed between conveyor 40 and input 32 of the crusher 30: 
“The crusher 30 has an inlet 32, typically comprising a feed box, at its top” “A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32. A main conveyor 36 is aligned with the outlet 34 of crusher 30 to receive crushed material therefrom. The main conveyor 36 is typically configured to discharge material from the apparatus 10,” (¶27)… “direct feed modes the screening unit 70 is stowed beneath the feed conveyor assembly 40, 50.” (¶46)… “In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)…
 “When the screening unit 70 is deployed, it is located between the feed conveyor assembly 40, 50 and the crusher 30” “When the feed conveyor 40 is in its advanced state, its discharge end 44 is aligned with the feed end 78 of the screening unit 70 and positioned such that material can be fed from the conveyor 40 onto the screen 72 (FIGS. 4 and 8). This configuration corresponds to the pre-screening mode. In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30. In the illustrated embodiment, material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30. Material that does not pass through the screen 72 is discharged from end 80 of the screening unit 70 and fed into the crusher 30.” (¶48)];
	“providing a plurality of actuators;” [See the plurality of actuators: “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” “rams 88 are coupled between the chassis 13 and the first link 84, but in other embodiments, one or more actuators may alternatively or additionally be coupled between the chassis 13 and the linkage mechanism 82 or the screening unit 70.” (¶45)];
	“manipulating hydraulic” “one of said plurality of actuators coupled to a portion of said dual positionable chute and to a member; so that said dual positionable chute is caused to hinge from a closed circuit configuration to an open circuit configuration raising and lowering the portion of said dual positionable chute.” [See actuators are hydraulic actuators, where the actuators are coupled to the a member (e.g.; between the chassis 13 and the linkage mechanism 82) and the dual positionable chute (e.g.; screening unit 70 with chute 75), where the actuators are controlled to hinge from a closed circuit position (e.g.; in stowed position) to an open circuit position (e.g.; discharge material to main conveyor in pre-screening mode) by performing raising lowering motion of the dual possitionable chute (e.g.; raise/lower components to align the screening unit 70 and chute 75 with the other components of the apparatus): “One or more powered actuators, conveniently one or more rams 68 or other linear actuators, are provided” (¶36)…. “apparatus 10 may include a power plant 9, which may comprise” “apparatus for powering the apparatus, e.g. electrical, hydraulic and/or pneumatic apparatus for powering rams or other devices, and may also include a control unit” (¶26)… “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” “one or more actuators may alternatively or additionally be coupled between the chassis 13 and the linkage mechanism 82 or the screening unit 70.” (¶45)…“In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)…“In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30.” “material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30” (¶48)], but doesn’t explicitly disclose, “manipulating hydraulic pressure to one of said plurality of actuators”
	However, Permi discloses, “manipulating hydraulic pressure to one of said plurality of actuators” [See hydraulic pressure of an actuator is manipulated to control movement of the components: “provide a hydraulic transmission system for a mineral material processing plant, whereby the above-mentioned problems can be avoided and power savings can be achieved by adjusting the speed of the conveyors connected to the processing plant, which power can be used elsewhere in the process.” (¶36)… “they control continuously the volume flow of the hydraulic fluid flowing into the motors, and thereby the rotation speed of the conveyor. The pressure values measured by the sensors 56-60 and 65 are transmitted to the control device 66 of the screening machine which monitors the pressure values and, on the basis of them, transmits control messages to the first directional valves 61-64. The adjustment is made in the same way as described in connection with FIG. 5.” (¶63)… “the pump 20 transfers hydraulic fluid from the hydraulic fluid tank 21 via the pressure channel 44 of the directional valve to the first directional valves 61-64 and further via the first actuator channels 45-48 of the directional valves to the first motors 22-25. The pressure prevailing in the pressure channel 44 is adjusted to be about 15 to 30 bar higher than the pressure determined by the maximum load of the conveyors” (¶58)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of manipulating pressure of hydraulic actuators to control movements of the components attached to the actuators taught by Permi with the method taught by Dunn as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to increase efficiency by minimizing power losses due to the pressure differences  [Permi: “power losses due to the pressure differences can be minimized” (¶60)].

Claim(s) 2-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Permi, and further in view of Stemper et al. (US20160279644A1) [hereinafter Stemper].
Claim 2:
	Regarding claim 2, Dunn and Permi disclose all the elements of claim 1, but they do not explicitly disclose, “wherein said step of providing the conveyor further includes providing a recirculating conveyor so that output of said vibrating screen is recirculated back to said crusher.”
	However, Stemper discloses, “wherein said step of providing the conveyor further includes providing a recirculating conveyor so that output of said vibrating screen is recirculated back to said crusher.” [See the return conveyor that recirculates output of the screen back to the crusher: “conveyor 130 that recirculates classified material back to the crusher 120.” (¶41)… “A return conveyor 130 is shown, which takes overs from the dual non-parallel deck screen 150 and delivers it back to the recycle plant crusher 120.” (¶31)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of recirculating the output of the screen by the return conveyor back to the crusher taught by Stemper with the method taught by Dunn and Permi as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to provide an efficient material processing plant [Stemper: “provide an efficient material processing plant” (¶5)].

Claim 3:
	Regarding claim 3, Dunn, Permi, and Stemper disclose all the elements of claims 1-2,
	Dunn further discloses, “wherein said material processing plant utilizes gravity and hinging of said dual positionable chute to move material exiting said conveyor to the input of said crusher.” [See gravity (e.g.; dropping material when inclined, where the materials are pulled down by the gravitational force) and hinging (e.g.; hinging via linkage mechanism 82 to deploy and activate pre-screening mode) of the chute is utilized to move/convey material to the input of the crusher: “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” (¶45)…“In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When deployed (FIGS. 4 and 8), the preferred configuration of the unit 70 is such that the screen 72 is inclined with the discharge end 80 being below the feed end 78.” (¶41)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” (¶42)… “the screening unit 70 is coupled to the chassis 13 by a pivotable linkage mechanism 82 configured to allow the unit 70 to move between the deployed and stowed states. In the deployed state, the unit 70 assumes a relatively raised position with respect to the chassis 13, and a relatively advanced position with respect to the crusher 30” “in the deployed state, the unit 70 is adjacent the crusher 30 with its discharge end 80 aligned with, and typically above, the inlet 32 of the crusher 30 such that material discharged from end 80 falls into the inlet 32.”].

Claim 4:
	Regarding claim 4, Dunn, Permi, and Stemper disclose all the elements of claims 1-3,
	Dunn further discloses, “providing a hinge about which said conveyor can pivot and thereby changing said material processing plant from a closed configuration to an open configuration.” [See hinge is providing about the conveyor to pivot (e.g.; linkage mechanism 60 to allow movement to switch to second state) such that changing the system from closed configuration to an open configuration (e.g.; discharge material to main conveyor in re-screening mode; during deploying the screening unit 70 from its stowed state, the feed conveyor assembly 40, 50 is first caused to adopt its second state): “the feed conveyor assembly 40, 50 is coupled to the chassis 13 by a pivotable linkage mechanism 60 configured to allow the assembly 40, 50 to move between the first state the second state.” (¶33)… “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” “one or more actuators may alternatively or additionally be coupled between the chassis 13 and the linkage mechanism 82 or the screening unit 70.” (¶45)…“ In order to deploy the screening unit 70 from its stowed state, the feed conveyor assembly 40, 50 is first caused to adopt its second state such that it is raised with respect to the chassis 13 to allow the screening unit 70 to be raised from its stowed state.” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)…“In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30.” “material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30” (¶48)].

Claim 5:
	Regarding claim 5, Dunn, Permi, and Stemper disclose all the elements of claims 1-4,
	Dunn further discloses, “wherein each of said plurality of actuators is a hydraulic linear actuator.” [See the actuators are hydraulic linear actuators: “One or more powered actuators, conveniently one or more rams 54 or other linear actuators, are provided for effecting sliding movement of the feed conveyor 40” (¶32)… “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” (¶45)… “the apparatus 10 may include a power plant 9, which may comprise at least some components of the drive system and/or other apparatus for powering the apparatus, e.g.” “hydraulic” “apparatus for powering rams or other devices,” (¶26)].

Claim 6:
	Regarding claim 6, Dunn, Permi, and Stemper disclose all the elements of claims 1-4, but Dunn doesn’t explicitly disclose, “wherein each of said plurality of actuators is configured to receive input hydraulic commands from a control.”
	However, Permi discloses, “wherein each of said plurality of actuators is configured to receive input hydraulic commands from a control.” [See the actuators receive hydraulic commands from a controller: “On the basis of the measurement results given by the pressure sensors 56-59, the directional valves 61-64 control continuously the volume flow of the hydraulic fluid flowing to the motors, and thereby the rotation speed of the conveyor.” “if the load of the conveyor is reduced, that is, the pressure is reduced, the control message transmitted by the control unit guides said directional valve to reduce the volume flow through it.” (¶59)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Permi with the method taught by Dunn, Permi, and Stemper as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 10:
	Regarding claim 10, Dunn, Permi, Meyer, and Stemper disclose all the elements of claims 1-4, but Dunn doesn’t explicitly disclose, “wherein each of said plurality of actuators is coupled to a single source of hydraulic fluid under pressure.”
	However, Permi discloses, “wherein each of said plurality of actuators is coupled to a single source of hydraulic fluid under pressure.” [See the actuators 45-49 receives hydraulic fluid from the same source hydraulic fluid pump 20: “The hydraulic pump 20 pumps hydraulic fluid, normally hydraulic oil, from a hydraulic fluid tank 21 via the pressure channel 44 of the directional valve to the pressure compensators 34-38 and further via directional valves 29-33 and the first actuator channels 45-49 of the directional valves to first and second hydraulic motors 22-26 connected to the system.” (¶29)… “The pump 20 produces the volume flow required by the system, which is affected by the pressure caused by the load on the drive motors.” (¶30)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of  Permi with the method taught by Dunn, Permi, Meyer, and Stemper as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 7.

Claim(s) 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn, Permi, and Stemper, and further in view of Meyer et al. (US20210039107A1) [hereinafter Meyer].
Claim 7:
	Regarding claim 7, Dunn, Permi, and Stemper disclose all the elements of claims 1-4, but Dunn doesn’t explicitly disclose, “wherein each of said plurality of actuators is coupled to a source of hydraulic fluid where a change in the hydraulic pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators.”
	However, Permi discloses, “wherein each of said plurality of actuators is coupled to a source of hydraulic fluid where a change in the hydraulic pressure in said hydraulic fluid” [See the actuators are coupled to hydraulic fluid source, and hydraulic fluid pressure is changed (e.g.; pressure changes as fluid is injected or ejected): “The hydraulic pump 20 pumps hydraulic fluid, normally hydraulic oil, from a hydraulic fluid tank 21 via the pressure channel 44 of the directional valve to the pressure compensators 34-38 and further via directional valves 29-33 and the first actuator channels 45-49 of the directional valves to first and second hydraulic motors 22-26 connected to the system.” (¶29)… “The pump 20 produces the volume flow required by the system, which is affected by the pressure caused by the load on the drive motors.” (¶30)], but doesn’t explicitly disclose, “a change in the hydraulic pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators.”
	However, Meyer discloses, “a change in the hydraulic pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators.” [See change in the hydraulic pressure in hydraulic fluid results in a change in a linear dimension of the actuators: “the actuation element 110 is extended. For this purpose the control pressure is removed from the pump chamber 104. The fluid is diverted from the pump chamber 104 to the second pump chamber 103 via a fluid-conveying connection. The spring 140 can relax, causing the actuation element 110 to be extended. In the plane of the image shown in FIG. 6, the actuation element 110 is therefore moved to the right. Additionally or alternatively, the fluid port 100.2 can be used to apply pressure to the actuation element 110 to move it to its extended position. This pressure can preferably be used to pressurize the fluid port 100.2 such that the pressure also acts in the first pump chamber 102.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the actuators are coupled to hydraulic fluid source, and the capability of change in the pressure of hydraulic fluid taught by Permi, and combined the capability of changing the hydraulic pressure in hydraulic fluid results in a change in a linear dimension of the actuators taught by Meyer with the method taught by Dunn, Permi, and Stemper as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to increase efficiency by minimizing power losses due to the pressure differences  [Permi: “power losses due to the pressure differences can be minimized” (¶60)], in order to have pressure stable design of the actuators [Meyer: “The actuation element has a simple and pressure-stable design,” (¶13)].

Claim 8:
	Regarding claim 8, Dunn, Permi, Meyer, and Stemper disclose all the elements of claims 1-4 and 8, but Dunn doesn’t explicitly disclose, “wherein said change in the linear dimension is in a same direction for each of said plurality of actuators.”
	However, Meyer discloses, “wherein said change in the linear dimension is in a same direction for each of said plurality of actuators.” [See the change in the linear direction is the same direction for the actuators (e.g.; gap is increased such that the actuators 80 are moved in the same direction simultaneously): “both actuators 80 are permanently coupled to the control elements 60.1, 60.2, the control elements 60.1, 60.2 can be moved linearly with the actuators 80.” (¶31)… “both actuators 80 are adjusted simultaneously. In this way, the crushing gap 24 can be enlarged within a very short time. In this case, both actuators 80 are connected to the first pump chamber 102.” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of  Meyer with the method taught by Dunn, Permi, Meyer, and Stemper as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 7.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn, Permi, and Stemper, and further in view of Steffens et al. (US20220072736A1) [hereinafter Steffens].
Claim 9:
	Regarding claim 9, Dunn, Permi, and Stemper disclose all the elements of claims 1-4, but Dunn doesn’t explicitly disclose, “wherein said dual positionable chute alternates from right discharge direction to a left discharge direction by merely manipulating a single hydraulic control lever.”
	However, Steffens discloses, “wherein said dual positionable chute alternates from right discharge direction to a left discharge direction by merely manipulating a single hydraulic control lever.” [See the chute can be moved between left and right discharge positions by manipulating a hydraulic lever: “multi-function pump with a hydraulic circuit and pump control logic, the multi-function pump is able to power multiple auxiliary functions of the concrete mixer truck including any one of chute movement” (¶86)… “a single controller (e.g., a multi-function joystick) of a concrete mixer vehicle provides an operator with the ability to control multiple functions of multiple components (e.g.,” “a chute function,” “using the single controller. By way of example, the single controller may be configured to facilitate controlling (i) a chute to (a) swing left-to-right (e.g., about a vertical axis),” (¶78)… “The second chute actuator 94 is configured to move the distal end of the main chute 46 through an arc along the left, front, and right sides of the chassis 12 (e.g., a 150 degree arc, a 180 degree arc, a 210 degree arc, etc.)” (¶105)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability to moving the position of the chute from right to left or left to right by moving an hydraulic lever taught by Steffens with the method taught by Dunn, Permi, and Stemper as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to reduce hydraulic complexity and improve hydraulic efficiency [Steffens: “configured to reduce hydraulic complexity, improve hydraulic efficiency,” (¶86)].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn, and further in view of Meyer.
Claim 11:
	Regarding claim 11, Dunn discloses, “A mobile material processing plant comprising:” [See the mobile material processing plant: “The apparatus 10 comprises a first material processing unit in the form of a crusher 30” “crusher 30 has an inlet 32, typically comprising a feed box, at its top and an outlet 34 at its bottom, A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32. A main conveyor 36 is aligned with the outlet 34 of crusher 30 to receive crushed material therefrom. The main conveyor 36 is typically configured to discharge material from the apparatus 10, and in the illustrated example has a discharging end 37 projecting from an end of the apparatus (the front of the apparatus in this example). In alternative embodiments, more than one conveyor may be provided for receiving material from the crusher 30 and discharging it from the apparatus 10.” (¶27)… “the apparatus 10 is mobile and comprises one or more wheels and/or tracks 11 mounted on a chassis 13.” (¶26)];
	“a chassis, a crusher disposed on the chassis; a screen disposed on the chassis;” [See the crusher and vibrating screen (e.g.; screen with vibratory and/or oscillatory motion) disposed on the chassis (e.g.; ): “The apparatus 10 comprises a first material processing unit in the form of a crusher 30” “crusher 30 has an inlet 32, typically comprising a feed box, at its top and an outlet 34 at its bottom,” (¶27)… “the apparatus 10 includes a second material processing unit typically comprising a screening unit 70. The screening unit 70 comprises a screen 72,” (¶39)… “the screening unit 70 includes drive means 76 coupled to the screen 70 to impart motion, typically vibratory and/or oscillatory motion, to the screen 72 to assist the screening action.” (¶40)… “the crusher 30, power plant 9, feed conveyor 40 and main conveyor 36 are mounted on the chassis 13,” (¶28)… “The screening unit 70 movable with respect to the chassis 13” (¶43)];
	“a conveyor receiving material from said screen and elevating it to a position above an input to said crusher;” [See the conveyor from vibrating screen to the input 32 of the crusher 30 that receives material from the screen and elevates to a position above the input 32  (e.g.; conveyor moving materials in the vibrating screen from feed end 78 to discharge end 80 to be discharged into the input 32 of the crusher 30): “The crusher 30 has an inlet 32, typically comprising a feed box, at its top” “A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32.” (¶27)… “the apparatus 10 includes a second material processing unit typically comprising a screening unit 70. The screening unit 70 comprises a screen 72,” (¶39)… “The screening unit 70 has a feed end 78 and a discharge end 80. When deployed (FIGS. 4 and 8), the preferred configuration of the unit 70 is such that the screen 72 is inclined with the discharge end 80 being below the feed end 78. This arrangement, advantageously in combination with the motion imparted by the drive means 76, helps to cause material that has not passed through the screen 72 to pass along the screen 72 and be discharged via the discharge end 80.” (¶41)… “in the deployed state, the unit 70 is adjacent the crusher 30 with its discharge end 80 aligned with, and typically above, the inlet 32 of the crusher 30 such that material discharged from end 80 falls into the inlet 32.” (¶43)];
	“a dual positionable chute disposed between said conveyor and said input to said crusher;” [See the dual positionable chute (e.g.; screening unit 70 with chute 75 first position: direct feed mode, second position: pre-screening mode) disposed between conveyor 40 and input 32 of the crusher 30: “The crusher 30 has an inlet 32, typically comprising a feed box, at its top” “A feed conveyor 40 is provided for, in a direct feed mode, feeding material into the inlet 32. A main conveyor 36 is aligned with the outlet 34 of crusher 30 to receive crushed material therefrom. The main conveyor 36 is typically configured to discharge material from the apparatus 10,” (¶27)… “direct feed modes the screening unit 70 is stowed beneath the feed conveyor assembly 40, 50.” (¶46)… “In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)… “When the screening unit 70 is deployed, it is located between the feed conveyor assembly 40, 50 and the crusher 30” “When the feed conveyor 40 is in its advanced state, its discharge end 44 is aligned with the feed end 78 of the screening unit 70 and positioned such that material can be fed from the conveyor 40 onto the screen 72 (FIGS. 4 and 8). This configuration corresponds to the pre-screening mode. In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30. In the illustrated embodiment, material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30. Material that does not pass through the screen 72 is discharged from end 80 of the screening unit 70 and fed into the crusher 30.” (¶48)];
	“said dual positionable chute being configured to pivot about an axis so that material falling from said position is directed in different directions depending upon a hydraulic pressure in an actuator” [See actuators are hydraulic actuators, see the dual positional chute (e.g.; the screening unit 70 and chute 75) is controlled using the hydraulic actuators (e.g.; in hydraulic actuator, hydraulic pressure is manipulated to control the hydraulic actuators) to position the chute in different positions/directions (e.g.; in stowed position and a position where discharge material to main conveyor in re-screening mode): “One or more powered actuators, conveniently one or more rams 68 or other linear actuators, are provided” (¶36)…. “apparatus 10 may include a power plant 9, which may comprise” “apparatus for powering the apparatus, e.g.” “hydraulic” “apparatus for powering rams or other devices, and may also include a control unit” (¶26)… “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” (¶45)…“In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)…“In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30.” “material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30” (¶48)], but doesn’t explicitly disclose, “an actuator which has a linear dimension which changes depending upon hydraulic pressure.”
	However, Meyer discloses, “an actuator which has a linear dimension which changes depending upon hydraulic pressure.” [See change in the hydraulic pressure in said hydraulic fluid results in a change in a linear dimension of each of said plurality of actuators: “the actuation element 110 is extended. For this purpose the control pressure is removed from the pump chamber 104. The fluid is diverted from the pump chamber 104 to the second pump chamber 103 via a fluid-conveying connection. The spring 140 can relax, causing the actuation element 110 to be extended. In the plane of the image shown in FIG. 6, the actuation element 110 is therefore moved to the right. Additionally or alternatively, the fluid port 100.2 can be used to apply pressure to the actuation element 110 to move it to its extended position. This pressure can preferably be used to pressurize the fluid port 100.2 such that the pressure also acts in the first pump chamber 102.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of changing the hydraulic pressure in hydraulic fluid results in a change in a linear dimension of the actuators taught by Meyer with the method taught by Dunn as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to have pressure stable design of the actuators [Meyer: “The actuation element has a simple and pressure-stable design,” (¶13)].

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Meyer, and further in view of Stemper.
Claim 12:
	Regarding claim 12, Dunn and Meyer disclose all the elements of claim 11, but Dunn doesn’t explicitly disclose, “a head section disposed between said conveyor and said crusher.”
	However, Stemper discloses,  “a head section disposed between said conveyor and said crusher.” [See the head section (e.g.; return conveyor head support) disposed between the conveyor 130 and the crusher 120: “return conveyor head support top member 506 (pivots from the return conveyor 130 at return conveyor head support top pivot location 509) and return conveyor head support bottom member 508 (which pivots from vehicular frame 102 at return conveyor head support bottom pivot location 505) are pivoted away via intermediate return conveyor head support mid pivot location 507, from the underside of chute 502, which then automatically pivots around its feeder connected end down to its travel position. The unique configuration of these components allows the operator to quickly and safely prepare the plant for transport from ground level, by merely lowering the head of the return conveyor 130,” (¶42)… “crusher conveyor is supported in three areas, tail, middle, and head sections. The head of the conveyor is connected to the screen base by a pivot joint 703.” (¶54)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the head section disposed between the conveyor and crusher taught by Stemper with the system taught by Dunn and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to provide an efficient material processing plant [Stemper: “provide an efficient material processing plant” (¶5)].


Claim 13:
	Regarding claim 13, Dunn, Stemper, and Meyer disclose all the elements of claims 11-12, but Dunn doesn’t explicitly disclose, “a hinge disposed between said head section and said crusher.”
	However, Stemper discloses,  “a hinge disposed between said head section and said crusher.” [See a hinge (e.g.; pivoting hinge mechanism) disposed between the head section (e.g.; return conveyor head support) and the crusher 120: “return conveyor head support top member 506 (pivots from the return conveyor 130 at return conveyor head support top pivot location 509) and return conveyor head support bottom member 508 (which pivots from vehicular frame 102 at return conveyor head support bottom pivot location 505) are pivoted away via intermediate return conveyor head support mid pivot location 507, from the underside of chute 502, which then automatically pivots around its feeder connected end down to its travel position. The unique configuration of these components allows the operator to quickly and safely prepare the plant for transport from ground level, by merely lowering the head of the return conveyor 130,” (¶42)… “crusher conveyor is supported in three areas, tail, middle, and head sections. The head of the conveyor is connected to the screen base by a pivot joint 703.” (¶54)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Stemper with the system taught by Dunn, Stemper, and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim 14:
	Regarding claim 14, Dunn, Stemper, and Meyer disclose all the elements of claims 11-13, but Dunn doesn’t explicitly disclose, “said hinge is configured to permit a first end of said chute to pivot in and out of contact with a portion of said head section.”
	However, Stemper discloses, “said hinge is configured to permit a first end of said chute to pivot in and out of contact with a portion of said head section.” [See a hinge (e.g.; head pivoting hinge mechanism) permits a first end of chute 502 to pivot in and out of contact with the head section: “The return conveyor 130 and return conveyor discharge chute 502 become securely supported adjacent to each other (without being attached) when return conveyor 130 is positioned for operation (FIG. 5). When the head portion of return conveyor 130 is merely folded down (at return conveyor mid to head pivot location 503, FIGS. 5 and 712 in FIG. 8)” “return conveyor head support top member 506 (pivots from the return conveyor 130 at return conveyor head support top pivot location 509) and return conveyor head support bottom member 508 (which pivots from vehicular frame 102 at return conveyor head support bottom pivot location 505) are pivoted away via intermediate return conveyor head support mid pivot location 507, from the underside of chute 502,” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Stemper with the system taught by Dunn, Stemper, and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn, Stemper, and Meyer, and further in view of Steffens.
Claim 15:
	Regarding claim 15, Dunn, Stemper, and Meyer disclose all the elements of claims 11-14, but Dunn doesn’t explicitly disclose, “wherein the chute has a second end which pivots in a different angular direction than said first end when said dual positionable chute moves from a first position to a second position.”
	However, Steffens discloses, “wherein the chute has a second end which pivots in a different angular direction than said first end when said dual positionable chute moves from a first position to a second position.” [See the second end (e.g.; extension chute 48) that pivots in different angular direction (e.g.; 0 to 180 degrees) compared to the first end (e.g.; chute 46 as shown in fig. 2) when the dual positionable chute is moved between two different positions: “the main chute 46, and extension chutes 48, etc.).” (¶42)… “An extension chute 48 (e.g., a folding section, a second chute section, etc.) is pivotally coupled to the distal end of the base section 124.” “plurality of extension chutes 48 are pivotally connected to one another.” “(ii) the extension chute 48 may be selectively pivoted relative to the base section 124 and extending substantially vertically,” “In the second configuration, (i) the extension chute 48 may be pivoted relative to the base section 124 from the substantially vertical orientation to a substantially horizontal orientation such that the base section 124 and the extension chute 48 are aligned with one another to form a continuous path through which material can flow,” (¶103)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined a second end which pivots in a different angular direction than a first end when dual positionable chute moves from a first position to a second position taught by Steffens with the system taught by Dunn, Stemper, and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to reduce hydraulic complexity and improve hydraulic efficiency [Steffens: “configured to reduce hydraulic complexity, improve hydraulic efficiency,” (¶86)].

Claim 16:
	Regarding claim 16, Dunn, Stemper, Steffens, and Meyer disclose all the elements of claims 11-15, but Dunn doesn’t explicitly disclose, “said first end is adjacent to said head section when said mobile material processing plant is in a closed circuit configuration.”
	However, Stemper discloses, “said first end is adjacent to said head section when said mobile material processing plant is in a closed circuit configuration.” [See first end of chute 502 is close to the head section when the system is in a closed circuit position (e.g.; discharge position): “The return conveyor 130 and return conveyor discharge chute 502 become securely supported adjacent to each other (without being attached) when return conveyor 130 is positioned for operation (FIG. 5).” (¶42)… “in magnet discharge chute 1006 (which is supported by chute support 1007 and chute support chain 1030) and discharges it to the side of the plant for collection.” (¶67)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Stemper with the system taught by Dunn, Stemper, Steffens, and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim 17:
	Regarding claim 17, Dunn, Stemper, Steffens, and Meyer disclose all the elements of claims 11-16, but Dunn doesn’t explicitly disclose, “The mobile material processing plant of claim 16 is free of any latches which hold said dual positionable chute in particular orientation until unlatched.”
	However, Stemper discloses, “The mobile material processing plant of claim 16 is free of any latches which hold said dual positionable chute in particular orientation until unlatched.” [See the chute of the system is free of latches (e.g.; no manual unlatching operation is required; automatic movement of the chute): “The return conveyor 130 and return conveyor discharge chute 502 become securely supported adjacent to each other (without being attached) when return conveyor 130 is positioned for operation (FIG. 5).” “lowering the head of the return conveyor 130, which automatically allows the return conveyor discharge chute 502 to pivot downward.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Stemper with the system taught by Dunn, Stemper, Steffens, and Meyer as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn, and further in view of BOJINESCU et al. (US20180304271A1) [hereinafter BOJINESCU].
Claim 18:
	Regarding claim 18, Dunn discloses, A method of redirecting material off a crushing plant with a chute in an open circuit position comprising the steps of:” [See the method redirecting material from a crushing plant with a chute in an open circuit position: “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)…“In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30.” “material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30” (¶48)];
	“providing dual actuators coupled to the chute, and when said dual actuators are fully extended or until a first end of the chute rests against a hinge mechanism directing the chute away from a feeder hopper;” [Examiner notes that claim requires only one of 1. when said dual actuators are fully extended or 2. until a first end of the chute rests against a hinge mechanism 
	See dual actuator (e.g.; more than one actuator) coupled to the chute (e.g.; screening unit 70 with chute 75), and see when chute rests against a hinge mechanism (e.g.; the linkage mechanism 82 in pre-screening mode in deployed position), directing chute away from a hopper feed (e.g.; feed conveyor 40 with hopper 48): “conveyor 40 has a discharge end 44 and a feed end 46, and may also comprise a hopper structure 48 arranged to receive material and guide it onto the conveyor 40.” (¶29)… “One or more powered actuators, conveniently one or more rams 88 or other linear actuators, are provided for effecting movement of the screening unit 70 between the deployed and stowed states,” “one or more actuators may alternatively or additionally be coupled between the chassis 13 and the linkage mechanism 82 or the screening unit 70.” (¶45)…“In order to deploy the screening unit 70 from its stowed state,” “the screening unit 70 to be raised from its stowed state.” “a transitionary configuration between” “direct feed modes and a pre-screening mode,” (¶47)… “When the screening unit 70 is deployed, the outlet 73 is aligned with a conveyor and/or a chute 75 aligned with a conveyor,” “chute 75 is arranged to direct material from the outlet 73 of the screening unit 72 onto the main conveyor 36.” (¶42)];
	“allowing for material to be rejected from the plant cycle and safely removed;” “allowing for” “rock material to exit a recirculating conveyor, and
travel down the chute onto an off-plant location.” [See materials are safely removed from the plant such that materials are allowed to exit conveyor and travel down the chute onto an off plant location (e.g.; discharge material to main conveyor in re-screening mode to remove them from the system): “In the pre-screening mode, material discharged from the feed conveyor 40 is screened by the screening unit 70 before it can reach the crusher 30.” “material that passes through the screen 72 is directed to the main conveyor 36” “via the chute 75 and so bypasses the crusher 30” (¶48)… “main conveyor 36 is typically configured to discharge material from the apparatus 10,” (¶27)], but doesn’t explicitly disclose, “allowing for oversized rock material to exit” “onto an off-plant location”
	However, BOJINESCU discloses, allowing for oversized rock material to exit” “onto an off-plant location” [See large rocks 84 materials exiting the plant via conveyor 74: “Hopper 60 is fit with one or more hopper level sensors 62 connected to an apron speed controller 64 coupled to an apron feeder 66 under the hopper 60. The apron feeder 66 provides a live bottom for engaging the entirely of the oil sand feed material 80 in the hopper 60. A nip 70, of the opposing and parallel rolls 40,42, of the double roll crusher 12, is located below a discharge end 72 of the apron feeder 66. A surge conveyor 74 is located below the crusher 12 for conveying sized oil sand to one or more surge bins.” (¶71)… “detect a large piece of oversized such as a large rock, which is approaching the feeders discharge end 72. Accordingly using the sensors 62 and feedback from the apron feeder controller 64 the speed of the crusher 12 could be run at a higher rotational speed in anticipation of receiving a short term,” (¶95)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of directing large rocks to an off plant location such as surge bins taught by BOJINESCU with the method taught by Dunn as discussed above. A person of ordinary skill in the material processing field would have been motivated to make such combination in order to maintain or adjusting optimal crushing efficiency, energy consumption and equipment wear [BOJINESCU: “maintain or adjusting the performance parameters including one or more of optimal crushing efficiency, energy consumption and equipment wear.” (¶93)].










Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20080146300A1 - Root-crop harvester with recirculation mechanism:
	Conveyor system 90 includes a boom conveyor 92 and a return flow conveyor 94. Sidewalls 96a and 96b are configured to divert tubers into a return chute 98 if the tubers begin to pile up at the interface between boom conveyor 92 and return-flow conveyor 94. Tubers entering return chute 98 are delivered to the digger bed, the ground directly in front of the digger bed, or another earlier position within the conveyor system 90, thereby recirculating the tubers and temporarily storing them on the harvester (¶65).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116